Citation Nr: 0025891	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  97-05 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for status post 
gastrectomy with reflux esophagitis, currently evaluated as 
40 percent disabling.

2.  Entitlement to a total disability rating for compensation 
purposes based upon individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from January 1954 to 
April 1957, and from June 1966 to August 1974.  He also 
served in the National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 

In November 1999 the veteran requested a hearing before a 
traveling Member of the Board.  However, in correspondence 
dated in March 2000, the appellant withdrew his request for a 
hearing in this matter.  

The issue of entitlement to a total disability rating for 
compensation purposes based upon individual unemployability 
will be discussed in the Remand portion of this decision.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained by the RO.

2.  The appellant's status post gastrectomy with reflux 
esophagitis is productive of moderate disability. 


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for status 
post gastrectomy with reflux esophagitis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.114, 
Diagnostic Code 7308 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the provisions of 38 U.S.C.A. 
§ 5107 have been met, in that the claim for increased 
evaluations for status post gastrectomy with reflux 
esophagitis is well grounded and adequately developed.  This 
finding is based upon the appellant's evidentiary assertion 
that his service-connected disability has increased in 
severity.  See Drosky v. Brown, 10 Vet. App. 251, 254 (1997) 
(citing Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992)).  The Board is satisfied that no further assistance 
to the appellant is required to comply with the duty to 
assist as mandated by 38 U.S.C.A. § 5107(a).  See Waddell v. 
Brown, 5 Vet. App. 454, 456 (1993); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).

Factual Background

Service connection was granted for hiatal hernioplasty with 
vagotomy pyloroplasty by rating action dated in February 
1976.  This condition was, at that time, evaluated as 10 
percent disabling under Diagnostic Code 7346.  The RO, in a 
January 1978 rating decision, recharacterized the service-
connected disability as post gastrectomy diarrhea, rated as 
post gastrectomy syndrome, formerly shown as hiatal 
herniorrhaphy with vagotomy and pyloroplasty.  The appellant 
was awarded a temporary total rating for this disability 
based upon hospitalization, with a rating of 20 percent 
thereafter assigned under Diagnostic Code 7308.  

In September 1990 the RO granted an increased rating 
evaluation from 20 percent to 40 percent for the service-
connected stomach condition under Diagnostic Code 7308. This 
rating evaluation has remained in effect since that time.

More recently, in April 1995, the appellant sought an 
increased evaluation for his service-connected disability.  

Evidence presented in support of his claim includes a May 
1993 laboratory study, which indicated that testing for 
occult blood in the appellant's stool was negative. 

The record discloses that the appellant underwent VA 
hospitalization in December 1993 for a non-service connected 
disability.  The medical report referenced the appellant's 
history of peptic ulcer disease, status post vagotomy, 
antrectomy, and fundoplication Nissen procedure with chronic 
H2 blocker therapy.  It was noted that the appellant's peptic 
ulcer disease was not active during this period of 
hospitalization.  The appellant continued to take medications 
for this condition.  The appellant's peptic ulcer disease was 
noted to be stable at the time of his discharge. 

During a January 1995 clinical visit, the appellant reported 
symptoms of intermittent abdominal pain. The report noted 
that the appellant's weight was recorded as 204 pounds at 
that time.  There was no diagnostic finding made with respect 
to these complaints. 

The appellant underwent VA general medical examination in 
July 1996.  The medical examination report indicates that the 
appellant presented with complaints of gastrectomy reflux, 
loose stools after meals, belching, and stomach pain.  The 
appellant was 72 inches tall and weighed 202 pounds, with 
this weight also noted to be his maximum weight during the 
past year.  The appellant's build and state of nutrition were 
observed to be good.  Physical examination showed a midline 
scar.  Bowel sounds were normal.  It was noted that the 
appellant's weight fluctuated between 185 pounds and 200 
pounds.  The appellant also reported that he experienced 
weakness and a feeling of being sick to his stomach whenever 
he ate.  He had a partial gastrectomy in 1972 or 1973.  He 
had loose stools after each meal.  He ate six meals daily.  
He belched and had a lot of gas.  A diagnostic impression of 
status post gastrectomy with dumping syndrome was noted.

In a September 1996 statement, the appellant reported that he 
was experiencing symptoms of "dumping," nausea with 
vomiting, severe sweating, and dizziness after meals.  The 
appellant also reported that he was scheduled to undergo an 
upper gastrointestinal (GI) series in October 1996.

He was seen at a VA outpatient clinic in October 1996.  The 
appellant reported a weight loss of 10 to 15 pounds during 
the preceding six month period.  In that context, he 
indicated that he ate six meals each day, but vomits after 
eating.  The report indicated that the appellant was referred 
for gastrointestinal and small bowel evaluation.  The 
examiner noted that the appellant's reported weight loss with 
dumping was probably aggravated by some foods.  The 
assessment was postoperative injury to stomach with dumping, 
and history of anemia a few months earlier.  

An October 1996 VA clinical report indicated that the 
appellant underwent barium swallow examination.  The results 
of this diagnostic evaluation were normal.  There was no 
evidence of obstruction, hernia, or other abnormalities of 
the esophagus or esophagogastric junction.  An upper GI 
series, also conducted in October 1996, showed a 
foreshortening of the stomach, probably due to pyloroplasty.  
The study revealed multiple surgical clips in the epigastric 
region.  There was no evidence of active ulceration or 
masses.  A small bowel series was also performed, which 
showed no abnormality associated with the duodenum, jejunum, 
and ileum. 

A March 1997 diagnostic report indicates that barium swallow 
examination results were normal.  There was no evidence of 
obstruction, hernia, or other abnormality detected.  A small 
bowel series, conducted at that time, was negative for any 
findings of abnormality of the duodenum, jejunum, and ileum.  
It was also noted that an upper GI series, conducted in March 
1997, showed no evidence of active disease.

During a March 1997 hearing at the RO, the appellant 
testified concerning the severity of his stomach disability.  
The appellant reported that he has experienced weight 
fluctuations and has difficulty maintaining his weight.  In 
this respect, it was noted that the appellant's weight has 
been recorded ranging from 189 pounds to 204 pounds.  He 
further noted that he eats six small meals each day at 
regularly scheduled intervals.  He reported that he 
experiences a hypoglycemic reaction if he does not eat or 
deviates from this eating schedule; but he indicated that he 
continues to be symptomatic whether or not he eats according 
to this schedule.  He reported that he is always mindful of 
his eating schedule, dietary restrictions, and accessibility 
to the restroom.  The appellant described instances during 
which he experiences episodes of diarrhea following meals.  
These episodes were noted to occur 35 to 45 minutes following 
a meal, and are initially manifested by symptoms of cramping 
and sweating.  The appellant described additional symptoms of 
flatulence and belching.  He also noted that he has, on 
occasion, soiled his clothing.  The appellant reported that 
he was placed on daily iron supplements, apparently following 
a transfusion he received.  The appellant acknowledged that 
his blood work is now normal.  The appellant also reported 
that a physician advised him that chest pains he experienced 
after eating might be related to his stomach condition.  When 
queried, the appellant reported that he eats a bland diet, 
typically consisting of eggs, grits, vegetables, and beef or 
chicken.  He also noted that he has two to three episodes of 
diarrhea after eating, accompanied by feelings of weakness.

Testimony was offered by the appellant's wife, who generally 
confirmed that the appellant has soiled his clothing on 
instances when he is not able to reach the restroom in 
sufficient time.  She reported that his stomach symptoms have 
persisted over several years.  She also indicated that the 
appellant complains of an onset of stomach pain after eating 
meals.

Received into evidence at the time of the hearing were 
several lay statements in support of the appellant's claim.  
In a statement from the appellant's sister, she indicated 
that the appellant is unable to delay going to the restroom 
because of his stomach condition.  In other statements 
offered by friends of the appellant, it was generally 
reported that the appellant must go to the restroom within 45 
minutes to one hour after meals, and that when traveling with 
the appellant, adequate arrangements must be made to afford 
the appellant an opportunity to utilize restroom facilities 
after meals.  In another lay statement offered by a friend of 
the appellant, who apparently is trained as a registered 
nurse, it was noted that the appellant has chronic diarrhea 
occurring approximately 45 minutes after eating meals.  It 
was further noted that "these conditions occur chronically 
and cause [the appellant] an extreme inconvenience."

The appellant received treatment at a VA outpatient clinic 
and private facilities in 1995 to January 2000 for various 
disorders, to include gastrointestinal complaints.  During 
this time the veteran's weight varied from approximately 197 
lbs. to 211 lbs.  A September 1998 VA clinical report 
indicates that the appellant reported complaints of aching in 
the abdomen with eating or drinking liquids other than water.  
The report noted that the appellant's history was significant 
for having a portion of his stomach removed.  It was noted 
that the appellant reported that his episodes of diarrhea had 
increased in severity, occurring approximately 30 to 40 
minutes after eating meals.  The examiner noted that the 
appellant reported no other problems.  The appellant reported 
that Zantac occasionally relieved his pain.  Examination 
showed some tenderness associated with the abdomen.  Bowel 
sounds were evaluated as active and mild.  The assessment 
included dumping syndrome by history.  Medical records 
further disclose that the appellant underwent EGD and 
colonoscopy in December 1998.

During VA examination in December 1998, the appellant 
reported subjective complaints of constant diarrhea, loose 
stools approximately 45 minutes after meals, with 
incontinence of stool, and associated cramping and abdominal 
pain.  It was noted that the appellant was presently taking 
Ranitidine, but was not utilizing medication for his diarrhea 
condition.  The appellant also reported symptoms of belching, 
heartburn, and flatus.  The appellant denied any reflux 
symptoms since his original surgery.  He indicated that he 
experienced nausea postprandial, occurring approximately two 
to three times per week.  The appellant reported that he ate 
six meals per day, that he is hungry all of the time, and 
that he sweat when the pain is severe.  

On examination, the appellant was observed to be well 
developed, well nourished, and healthy in appearance.  His 
weight was recorded as 204 pounds.  It was noted that the 
appellant's weight one year earlier was recorded as 180 
pounds.  The examiner indicated that this circumstance was 
suggestive that the appellant was not malnourished.  There 
was no obvious sign of anemia or malnutrition detected.  The 
examiner noted that the appellant had recently undergone 
colonoscopy, which showed that other than the one 
diverticulum in the sigmoid colon, there are no other lesions 
and no bleeding within the entire colon.  It was also noted 
that EGD, conducted in December 1998, showed no varices, 
ulceration, or reflux of the esophagus.  The results of this 
study were further noted to show that when the scope was 
passed into the stomach, the stomach showed normal rugae and 
the anastomosis functioned well.  There were no ulcers found 
during this evaluation.  The stomach was found to be normal.  

It was the examiner's assessment that these diagnostic test 
results showed the appellant to have "pretty normal 
endoscopic studies."  A diagnostic impression of status post 
partial gastrectomy was noted.  The examiner noted that the 
only chronic complaint that he elicited from the appellant 
concerned his chronic diarrhea since the original surgery, 
and complaints of cramping along with the diarrhea 
accompanied by sweats at the time of abdominal pain.  The 
examiner noted that there was no evidence of obstruction, 
spasm or dilatation detected on physical examination or on 
endoscopic examination.  In his assessment, the examiner 
indicated that "[I]t is very common to have severe abdominal 
cramping with diarrheal episodes and I do not consider this 
to be necessarily part of a dumping syndrome."

In an April 1999 statement, the appellant indicated that he 
continued to experience diarrhea due to his stomach 
condition.  In a lay statement received from the appellant's 
sister in April 1999, it was generally reiterated that the 
appellant experiences episodes of diarrhea due to his stomach 
condition. 

Of record dated in April 1999 are VA reports of several blood 
studies dated from April 1995 to November 1998.  These 
reports show no evidence of anemia.

A November 1999 private medical statement indicated that the 
appellant underwent a subtotal gastrectomy and vagotomy in 
1972 for ulcer disease.  It was noted that approximately one 
year later, the appellant reported the onset of flushing, 
cramping, nausea, and loose stools soon after eating.  It was 
noted that the appellant was evaluated with dumping syndrome, 
and that he continued to experience such symptomatology, 
which requires him to use discretion with his meals.  The 
appellant was noted to have had a 30 pound weight loss, with 
continued difficulty in maintaining his dietary restrictions 
due to hypercholesterolemia.  His weight was not records.

A December 1999 private medical report indicates that the 
appellant was evaluated for epigastric pain despite Zantac.  
He noted that 30 minutes after eating he had chest and 
epigastric pain followed by diarrhea 45 minutes later.  He 
had this since 1973.  He had a prior Billroth partial 
gastrectomy.  He kept his liquids separate from his solids.  
He ate six meals per day.  He ate no sweets.  He tended to 
get these pains after meals in general.  Maalox once or twice 
a week helped a bit.  There was some sour regurgitation.  His 
weight was stable and his appetite good.  His weight was 
reported at 204 Lbs.

It was noted that the appellant had undergone extensive 
evaluation in the past, and was treated for Helicobacter 
pylori (H. pylori) in 1995.  It was also noted that biopsy 
conducted in 1997 showed persistent H. pylori, although the 
physician did not believe this to be the cause of the 
appellant's major problems.  In that regard, it was the 
physician's opinion that a repeat endoscopy was necessary to 
determine whether any changes had occurred in the appellant's 
condition.  It was further his opinion that the appellant's 
complaints of chronic diarrhea were associated with his 
dumping syndrome.  The report indicated that on physical 
examination the abdomen was soft and nontender.  The 
appellant's weight was recorded as 207 pounds. 

He was seen at a VA outpatient in January 2000.  His weight 
was 204 lbs.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity. 
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If a veteran 
has an unlisted disability, it will be rated under a disease 
or injury closely related by functions affected, 
symptomatology, and anatomical location.  38 C.F.R. § 4.20; 
See also 38 C.F.R. 
§ 4.27 (providing specific means of listing diagnostic code 
for unlisted disease or injury).

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern. Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Pertinent regulations do not require that all cases show all 
findings specified by the rating schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The appellant's status post gastrectomy with reflux 
esophagitis is rated as 40 percent disabling under Diagnostic 
Code 7308, which governs ratings assigned for postgastrectomy 
syndrome.  38 C.F.R. § 4.114, Diagnostic Code 7308.

There are various postgastrectomy symptoms that may occur 
following anastomotic operations of the stomach.  When 
present, those occurring during or immediately after eating 
and known as the "dumping syndrome" are characterized by 
gastrointestinal complaints and generalized symptoms 
simulating hypoglycemia; those occurring from one to three 
hours after eating usually present definite manifestations of 
hypoglycemia.  Id.

Under Diagnostic Code 7308, a 40 percent rating is assigned 
when disability from postgastrectomy syndromes is moderate, 
characterized by less frequent episodes of epigastric 
disorders with characteristic mild circulatory symptoms after 
meals but with diarrhea and weight loss.  A maximum 60 
percent schedular rating is awarded when the disability is 
severe and associated with nausea, sweating, circulatory 
disturbance after meals, diarrhea, hypoglycemic symptoms, and 
weight loss with malnutrition and anemia.

Minor weight loss or greater losses of weight for periods of 
brief duration are not considered of importance in rating.  
Rather, weight loss becomes of importance where there is 
appreciable loss that is sustained over a period of time.  In 
evaluating weight loss generally, consideration will be given 
not only to standard age, height, and weight tables, but also 
to the particular individual's predominant weight pattern as 
reflected by the records.  38 C.F.R. § 4.112.

To summarize, the lay statements and testimony which describe 
the symptoms associated with the gastrointestinal disorder 
are considered competent evidence.  However, this evidence 
must be viewed in conjunction with the objective medical 
evidence and the pertinent rating criteria.  

In this regard, the appellant is experiencing significant 
symptoms relative to his gastrointestinal order, to include 
abdominal pain, dumping syndrome, nausea, and cramping.  
However, the evidence does not show the presence of weight 
loss with malnutrition and anemia, which are required for a 
60 percent rating.  A private physician in November 1999 
indicate that the appellant had a recent 30 lb. weight loss.  
However, this is not reflected by the medical records on 
file.

During the recent VA examination in December 1998, the VA 
examiner indicated that there was no sign of anemia or 
malnutrition detected on examination.  This is confirmed by 
several VA laboratory studies.  The examiner also noted that 
the appellant's weight gain over the preceding 12 month 
period demonstrated an increase from a reported 180 pounds to 
204 pounds, and that this circumstance was suggestive that 
the appellant was not malnourished.  

After reviewing the evidence, the Board finds that the degree 
of disability resulting from the post gastrectomy syndrome 
does not satisfy the criteria for a higher rating. 
Accordingly, an increased rating is not warranted. 


ORDER

Entitlement to an increased evaluation for status post 
gastrectomy with reflux esophagitis, currently evaluated as 
40 percent disabling, is denied.


REMAND

Initially, the Board notes that the provisions of 38 U.S.C.A. 
§ 5107 have been met, in that the claim for a total rating 
based upon individual unemployability due to service-
connected disability is well grounded and adequately 
developed.  This finding is based upon the appellant's 
evidentiary assertion that his service-connected disabilities 
have caused his unemployability.  See Suttmann v. Brown, 5 
Vet. App. 127, 136-37 (1993).  Once it has been determined 
that a claim is well grounded VA has a statutory duty to 
assist the veteran in the development of evidence pertinent 
to his claims.

The appellant has the following service-connected disability 
ratings:  status post gastrectomy with reflux esophagitis, 
rated as 40 percent disabling; onychomycosis, rated as 30 
percent disabling; and deviated nasal septum, status post 
tonsillectomy, status post appendectomy, and scars of the 
neck and scalp, each assigned a noncompensable rating.  The 
combined evaluation is 60 percent.

Of record is a September 1999 statement from the Social 
Security Administration (SSA) which indicates the appellant's 
claim was being reviewed. The record also indicates that the 
appellant recently retired from the VA. The evidence also 
shows that since the most recent VA examination of the skin 
in 1996 the veteran has been receiving ongoing treatment.  
The Board is of the opinion that additional development in 
these areas is required.  Murincsak v. Derwinski, 2 Vet. App. 
363 (1992); Littke v. Derwinski, 1 Vet. App. 90 (1990).

Accordingly the case is REMANDED for the following actions:

1.  It is requested that the RO contact 
the appellant in order to clarify whether 
his recent retirement from the VA and his 
claim before the SSA are based on 
disabilities.  If yes, the RO should take 
the necessary actions to obtain copies of 
all pertinent documents as they relate to 
his ability to work.

2.  It is requested that the RO obtain 
copies of the current treatment records 
from the VA medical facility in 
Montgomery, Alabama.

3.  A VA examination should be conducted 
by a dermatologist to determine the 
nature and severity of his service 
connected skin disorder.  The claims 
folder must be made available to the 
physician for review in conjunction with 
the examination.  It is requested that 
the examiner obtain a detailed clinical 
history concerning the activity of the 
skin disorders.  Any tests deemed 
necessary should be conducted.  It is 
requested that color photographs of any 
involved areas be taken and associated 
with the claims folder.  It is also 
requested that the examiner render an 
opinion as to the effect the service 
connected skin disorder has on the 
appellant's ability to obtain and 
maintain gainful employment. 

After the development requested has been completed to the 
extent possible, the RO should again review the record.  If 
the decision remains adverse to the appellant, he and his 
representative should be furnished a supplemental statement 
of the case, and afforded an opportunity to respond.  
Thereafter, the case should be returned to the Board for 
appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Veterans Law Judge



 


- 14 -


